DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 sets forth “second mounting grooves” and there is not antecedent basis for this language since “first mounting grooves” are claimed in claim 7 and 18 does not depend from 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heller (2,517,309).  Heller discloses a straightening device (Fig. 1) comprising a plurality of straightening units (A,B,C) connected in series with each of the units (A,B,C) having a base (8) and a pairs of rollers (1,2;10,20;4,46; Figs. 8,9) arranged in rows of rollers (3,2,10;1,20,30) that are mounted on the base to press and straighten a cylindrical workpiece (W) which passes through a pressing path (axis of workpiece W; Fig. 1).  Heller discloses a mounting frame (80,81,82) disposed at opposite ends of each base (col. 5, lines 45-46; Fig. 1) wherein adjacent units (A,B,C) are assembled together (by standards 9 and bushings 83) at the mounting frames so that the units are aligned (col. 5, lines 40-54).  Regarding claim 2, Heller discloses that the pairs of rows of rollers are aligned in different radial directions (Figs. 8,9; col. 5, lines 61-66).  Regarding claim 3, each mounting frame (80,81,82), has a plurality of mounting portions (84,85) wherein Figs. 2 and 3 show that the mounting frame (81) has mounting portions for receipt of an adjusting bolt (85) for 90° rotation and the mounting frame (82) has a plurality of mounting portions (84) for receipt of the adjusting bolt (85) for 360° rotation (Fig. 5).  Regarding claim 4, the mounting frame (82) is formed an annular frame with a center of an inscribed circle (mounting hole for bushing 83) located on a centerline of the pressing path (Fig. 5).  Regarding claim 5, Heller has a first base (8) with mounting plates (80,81) on opposite ends and a plurality of support frames (88,24,22,21; Fig. 4) that support rollers (2,20) and mount them adjustably on the first base (8) slidably within a mounting groove (88).  Regarding claim 20, there are three straightening units (A,B,C) and Figures 9 and 10 show that A and B are perpendicular to each other.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6,7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller (2,517,309) in view of Haeussler (4,005,592).  Heller does not disclose that the base mounts a plurality of support frames.  Haeussler teaches a base (34) which mounts a plurality of substantially L-shaped movable support frames (32,42) in a plurality of grooves (41) wherein a horizontal arm (42) is mounted in the base by a connection member (44) and vertical arm (32) rotatably mounts a roller (33) wherein a distance between roller pairs (33,33) is adjustable by setting a stop nut (48).  It is noted that “vertical” and “horizontal” directions are set forth in claim 6 but since Applicants apparatus (Fig. 1) operates with perpendicularly oriented straightening units (100,100’) those directions are relative.  Regarding claim 17, Haeussler teaches a plurality of elastic members (53) for biasing the movable frame.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the straightener of Heller to have multiple rollers attached to the base which are movably adjustable to adjust a passing through distance of the rollers in order to easily adjust the distance between roller pairs to accommodate different diameter workpieces.
Claim(s) 8-10,15,16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller (2,517,309).  Regarding claims 8-10 and 19, Heller discloses a second base (5) with a movable frame (11,12,13,59; Figs. 6 and 7) for adjustment of one or both rollers (1,10) which are mounted on the second base (col. 11, lines 30-40).  The movable frame (11,12,13,59) includes a main body portion (11) movably mounted on the second base (5) with a parallel support arm (roller axle; Fig. 7) which rotatably mounts a roller (10) and an adjustment device (12) is actuated to push the movable frame (11) in a direction transverse to the workpiece pressing path to an adjusted position.  In Figures 6 and 7 Heller only shows a single movable frame but Heller teaches that it is an obvious modification to provide a plurality of adjustment devices for a plurality of rollers (col. 11, lines 35-36).  Regarding claims 15 and 16, the second base (5) has a plurality of partitions (separated plates) and the support arm (roller axle) of roller (10) passes between the plates (Figs. 1 and 6).  The base (8) has a holding portion (fulcrum, 60) which connects the base (8) and the second base (5) so as to pivot for roller adjustment.   

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 5 and 8-10.  Claims 12-14 would be allowable as they depend from allowable claim 11.  The prior art of record does not disclose that the adjustment device includes a drive shaft rotatably mounted in the second base and a drive wheel mounted at an end of the drive shaft and having an axis offset from that of the drive shaft, the drive shaft is rotatable to drive the movable frame to move in the transverse direction by the drive wheel, including the limitations of base claim 1 and intervening claims 5 and 8-10.
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 5,8 and 9 and overcoming the 35 USC 112 2nd paragraph rejection.  The prior art of record does not disclose that the first base is formed with a plurality of second mounting grooves extending substantially perpendicular to the row direction, the support arms are each mounted in one of the second mounting grooves, including the limitations of base claim 1 and intervening claims 5,8 and 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725